TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-17-00694-CR


                                       Jerel Smith, Appellant

                                                  v.

                                    The State of Texas, Appellee


            FROM THE 147TH DISTRICT COURT OF TRAVIS COUNTY
NO. D-1-DC-16-301628, THE HONORABLE CLIFFORD A. BROWN, JUDGE PRESIDING


                                             ORDER


PER CURIAM

               The State’s brief was originally due June 14, 2018. On counsel’s motions, the time

for filing was extended to September 14, 2018. The State’s counsel has now filed a fourth motion,

requesting that the Court extend the time for filing the State’s brief. We grant the motion for

extension of time and order the State to file a brief no later than October 15, 2018. No further

extension of time will be granted and failure to comply with this order will result in the case being

submitted to this Court on the appellant’s brief alone.

               It is ordered on September 19, 2018.



Before Chief Justice Rose, Justices Pemberton and Field

Do Not Publish